Citation Nr: 0010993	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  95-40 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
splenectomy, currently rated as 30 percent disabling.  

2.  Entitlement to an increased rating for hypertensive 
cardiovascular disease, currently rated as 30 percent 
disabling.  

3.  Entitlement to an increased rating for gout, currently 
rated as gouty arthritis of the knees with an assigned 20 
percent disability rating.  

4.  Entitlement to an increased rating for neuropathy of the 
right lateral popliteal nerve, currently rated as 10 percent 
disabling.  

5.  Entitlement to an increased (compensable) rating for 
residuals of a peptic ulcer, currently rated as 
noncompensable.  

6.  Entitlement to an increased (compensable) rating for 
bilateral pes planus, currently rated as noncompensable.  

7.  Entitlement to an increased (compensable) rating for a 
tracheotomy scar, currently rated as noncompensable.  

8.  Entitlement to an increased (compensable) rating for a 
gunshot scar of the chest, with retained foreign bodies, 
currently rated as noncompensable.  

9.  Entitlement to an increased (compensable) rating for 
retained foreign bodies of the tongue, currently rated as 
noncompensable.  

10.  Entitlement to service connection for carpal tunnel 
syndrome of the hands.  

11.  Entitlement to service connection for a disability of 
the cervical spine.  

12.  Entitlement to service connection for a disability of 
the thoracic spine.  

13.  Entitlement to service connection for a disability of 
the lumbosacral spine.  

14.  Entitlement to service connection for a skin disability, 
claimed as secondary to Agent Orange exposure.  

15.  Entitlement to service connection for peripheral 
neuropathy.  

16.  Entitlement to total disability rating due to individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to June 
1953, and from November 1953 to November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied increased ratings for residuals of a 
splenectomy, hypertensive cardiovascular disease, gouty 
arthritis of the knees, neuropathy of the right lateral 
popliteal nerve, residuals of a peptic ulcer, bilateral pes 
planus, a tracheotomy scar, residuals of a gunshot wound to 
the chest, and retained foreign bodies in the tongue.  
Service connection was also denied for carpal tunnel syndrome 
of the hands, and a back disability characterized by numbness 
of the lower extremities.  Finally, a total disability rating 
due to individual unemployability was denied the veteran via 
the November 1994 rating decision.  The veteran was informed 
of these rating actions in December 1994.  

In a May 1995 rating decision, the veteran was denied service 
connection for a skin disability, claimed as secondary to 
herbicide exposure, and a disability characterized by 
numbness of the extremities; the veteran later clarified this 
claim to be one for service connection for peripheral 
neuropathy.  

Subsequent correspondence filed by the veteran in November 
1995 expressed disagreement, in general terms, with the 
rating decisions of November 1994 and May 1995.  In the 
absence of any language by the veteran limiting his notice of 
disagreement to specific issues within those rating actions, 
all issues considered by the RO in November 1994 and May 1995 
will be considered within the scope of the November 1995 
notice of disagreement.  See 38 C.F.R. § 20.201 (1999).   

The RO then afforded the veteran a December 1995 statement of 
the case concerning the following issues: entitlement to 
increased ratings for residuals of a splenectomy, 
hypertensive cardiovascular disease, gouty arthritis of the 
knees, neuropathy of the right lateral popliteal nerve, 
residuals of a peptic ulcer, bilateral pes planus, a 
tracheotomy scar, residuals of a gunshot wound to the chest, 
and retained foreign bodies in the tongue; entitlement to 
service connection for carpal tunnel syndrome of the hands, 
and a back disability characterized by numbness of the lower 
extremities, and; entitlement a total disability rating due 
to individual unemployability.  He responded with a January 
1995 substantive appeal, perfecting his appeal of these 
issues to the Board.  A personal hearing was not requested.  

The veteran has filed, and perfected for appeal, a claim for 
service connection for a "back disability."  The VA 
generally recognizes the cervical, thoracic, and lumbosacral 
spine as separate anatomical entities.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285-5295 (1999).  Because he has 
not specified for which segments of the back he seeks service 
connection, the veteran's claim will be construed and 
adjudicated by the Board as separate claims for service 
connection for disabilities of the cervical spine, thoracic 
spine, and lumbosacral spine.  


FINDINGS OF FACT

1.  The veteran's service connected residuals of a 
splenectomy have been rated as 30 percent disabling on a 
continual basis since December 1976.  This 30 percent rating 
has been in effect on a continual basis since that time.  

2.  The veteran's service connected residuals of a 
splenectomy have not resulted in any complications, such as 
systemic infection with encapsulated bacteria.  

3.  The veteran's pain with motion of his right knee, due to 
gouty arthritis, is functionally equivalent to a complete 
loss of flexion.  

4.  The veteran's pain with motion of his left knee, due to 
gouty arthritis, is functionally equivalent to a complete 
loss of flexion.  

5.  The veteran's gout of the feet results in episodic 
attacks of painful motion of the feet.  

6.  The veteran's neuropathy of the right lateral popliteal 
nerve results in severe incomplete paralysis of the right 
foot.  

7.  The veteran's service connected bilateral pes planus 
results in mild impairment of his feet.  

8.  The veteran's service connected tracheotomy scar results 
in slight impairment.  

9.  The veteran's service connected scar of the chest 
resulting from a gunshot wound is well-healed and nontender.  

10.  The veteran's service connected retained foreign bodies 
of the tongue result in no loss of tissue, speech impediment, 
loss of masticatory function, or loss of sense of taste, 
according to the medical evidence of record.  

11.  The veteran has a current diagnosis of bilateral carpal 
tunnel syndrome.  

12.  The veteran served in Vietnam during his period of 
military service, and was exposed to chemical herbicides, 
including Agent Orange.  

13.  The evidence does not demonstrate that the veteran's 
carpal tunnel syndrome of the wrists is due to or results 
from a disease or injury incurred in or aggravated by 
service.  

14.  The evidence does not demonstrate that the veteran's 
carpal tunnel syndrome of the wrists is due to or the result 
of herbicide exposure during service.  

15.  The veteran's service medical records contain X-ray 
evidence of degenerative changes of the thoracic spine during 
service.  

16.  The veteran has a current disability of degenerative 
arthritis of the thoracic spine which was initially incurred 
during active military service.  

17.  The veteran has submitted plausible claims for service 
connection for disabilities of the lumbosacral and cervical 
spine.  


CONCLUSIONS OF LAW

1.  The preponderance of the evidence is against an increased 
rating, in excess of 30 percent, for the veteran's service 
connected residuals of a splenectomy.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 3.951, 
4.3, 4.7, 4.20, 4.117, Diagnostic Code 7706 (1999).  

2.  The evidence supports an increased rating, to 30 percent, 
for the veteran's service connected gouty arthritis of the 
right knee.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5017, 5256-5263 
(1999).  

3.  The evidence supports an increased rating, to 30 percent, 
for the veteran's service connected gouty arthritis of the 
left knee.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5017, 5256-5263 
(1999).  

4.  The evidence supports a separate disability rating of 10 
percent for the veteran's service connected gouty arthritis 
of the feet.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5017, 5276-5284 
(1999).  

5.  The evidence supports an increased rating, to 30 percent 
and no higher, for the veteran's service connected neuropathy 
of the right lateral popliteal nerve.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.14, 4.20, 4.71a, 4.124, Diagnostic Codes 5276-5284, 
8521 (1999).  



6.  The preponderance of the evidence is against an increased 
(compensable) rating for the veteran's service connected 
bilateral pes planus.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.20, 
4.71a, Diagnostic Codes 5276-84 (1999).  

7.  The preponderance of the evidence is against an increased 
(compensable) rating for the veteran's service connected 
tracheotomy scar.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.118, 
Diagnostic Code 7800 (1999).  

8.  The preponderance of the evidence is against an increased 
(compensable) rating for the veteran's service connected 
gunshot wound scar of the chest.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.20, 4.31, 4.118, Diagnostic Codes 7800-7819 (1999).  

9.  The preponderance of the evidence is against an increased 
(compensable) rating for the veteran's service connected 
retained foreign bodies of the tongue.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.20, 4.31, 4.73, 4.87a, 4.114, Diagnostic Codes 5325, 
6276, 7800 (1999).  

10.  The veteran's claim for service connection for carpal 
tunnel syndrome of the wrists is not well grounded, and must 
be denied.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(1999).  

11.  The veteran's claim for service connection for 
degenerative arthritis of the thoracic spine is granted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).  

12.  The veteran has submitted evidence of well grounded 
claims for service connection for disabilities of the 
cervical and lumbosacral spine.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was afforded a service entrance examination in 
June 1950.  Beginning in 1958, the veteran sought treatment 
for recurrent heartburn and indigestion, with occasional 
vomiting.  An upper gastrointestinal study was performed, and 
a duodenal bulb deformity, without evidence of a definite 
ulcer crater, was found.  The deformity was thought to be due 
to an old chronic peptic disease.  Medication and diet 
modification were prescribed.  In June 1959, he was 
hospitalized and treated for multiple gunshot wounds to the 
face, chest, and right and left legs.  At the time of 
admission, the veteran was alert and oriented, but in acute 
distress.  His left lung had also collapsed.  An exploratory 
laparotomy was performed upon admission, and his spleen was 
removed at that time.  A "large defect" was noted in the 
veteran's tongue, along with the loss of several molars.  
Additional surgical procedures performed during this period 
of hospitalization included a tracheotomy, a thoracotomy, 
debridement of the tongue, a secondary suture of the 
abdominal operation wound, surgical removal of a tooth, and 
removal of foreign bodies from the neck.  He was noted to do 
well post-operatively, and his left lung returned to normal 
volume.  He was released to temporarily restricted duty in 
July 1959.  At the time of his hospital discharge, the 
veteran continued to retain metallic fragments in several 
parts of his body, including his jaw, tongue, and right calf.  

In November 1960, the veteran was again hospitalized at a 
military medical facility for complications related to the 
metallic foreign bodies in his right leg.  He underwent 
surgery, and additional shrapnel was removed from his right 
calf.  A portion of his popliteal nerve was also divided at 
that time, with immediate loss of dorsiflexion of the toes, 
and numbness of the 1st and 2nd toes.  Post-operative 
recovery was otherwise without incident, and the veteran was 
discharged to temporary limited duty in December 1960.  
Thereafter, he was intermittently given temporary limited 
duty profiles for flare-ups of right foot pain and numbness 
secondary to his popliteal nerve injury.  

The veteran sought treatment for respiratory complaints in 
January 1971, and was afforded a chest X-ray.  According to 
the X-ray report, minimal degenerative changes of the 
thoracic spine were seen.  

The veteran was afforded a service retirement medical 
examination in July 1976.  Various scars were noted on the 
veteran's body, without residuum.  A special neurological 
consultation revealed some permanent numbness of the right 
foot secondary to his gunshot wound to the right leg, with 
residuals.  He would be permanently limited in his ability to 
crawl, stoop, walk, run, march, jump, or stand for long 
periods, due to his right lateral popliteal nerve injury.  No 
other neurological disabilities were noted at that time.  He 
reported no history of recurrent back pain, and no such 
disability was diagnosed at the time of examination.  

An upper gastrointestinal study was also afforded the veteran 
in July 1976 upon his retirement.  No evidence of active 
ulceration was found, but a slight deformity of the antral 
region, possibly representing an old peptic ulcer disease, 
was noted.  

A March 1977 VA general medical examination was afforded the 
veteran.  The abdominal scar resulting from his 1959 
laparotomy and splenectomy was described as "well healed," 
and no complications were noted thereto.  The scar resulting 
from his abdominal gunshot wound was also described as 
"well-healed, non-attached, non-symptomatic, and without 
limitation of motion or function."  

In an April 1977 rating decision, the veteran was awarded 
service connection for residuals of a splenectomy.  A 30 
percent disability rating was assigned, effective from 
December 1976.  

In July 1990, the veteran began seeking treatment from a 
private physician for pain and numbness of the right forearm 
and hand.  Diagnostic testing revealed moderate carpal tunnel 
syndrome of the right wrist, and an orthopedic splint was 
given the veteran.  No prior date of onset for his carpal 
tunnel syndrome was noted.  

Subsequent to service, the veteran has received medical 
treatment, on both an inpatient and outpatient basis, at 
various VA and military medical facilities.  He was afforded 
a chest X-ray in June 1988, and arthritic changes were 
observed in the thoracic spine.  Subsequent X-rays confirmed 
the diagnosis of degenerative arthritis of the thoracic 
spine.  According to a September 1992 outpatient consultation 
report from a military medical clinic, the veteran had carpal 
tunnel syndrome of the left wrist, and a wrist splint was 
recommended.  No prior date of onset for this disability was 
noted.  An October 1992 VA clinical note indicates the 
veteran has occasional flare-ups of gout in the feet which 
inhibit his ability to walk.  The frequency of these flare-
ups was not noted, but the medical examiner approved the 
issuance of a handicapped parking permit for use during the 
veteran's episodes of gout.  

In October 1992, the veteran sought treatment at a private 
medical facility for bleeding of the lower gastrointestinal 
tract.  A lower gastrointestinal study was conducted that 
same month.  Both the terminal ileum and the appendix 
appeared normal; however, numerous diverticula were seen 
throughout the colon, without inflammatory change or mass 
effect.  No fixed filling defects or other mucosal 
abnormalities were observed.  Diverticulosis was diagnosed.  

In April 1994, the veteran filed a claim for increased 
ratings for all his service connected disabilities, as well 
as for service connection for various other disabilities.  He 
also alleged that he was unable to work due to the cumulative 
impairment resulting from his service connected disabilities.  

Surgical repair of the ligaments of the knees was afforded 
the veteran at a private hospital in May 1994.  Pre-operative 
examination revealed pseudogout of both knees, confirmed by 
X-ray.  Both knees displayed range of motion from 0º to 120º.  
McMurray's test was positive on the right and "suggestive" 
on the left.  The joints were otherwise stable, without 
midline or rotatory instability.  Pseudogout crystals were 
also found along the menisci of both knees during the surgery 
itself.  His post-operative prognosis was guarded, as the 
presence of pseudogout crystals in both knees made the 
menisci very brittle and susceptible to re-injury.  Following 
his surgery, the veteran began the temporary use of a 
motorized wheelchair to assist mobility.  No post-operative 
complications were noted.  

Also in May 1994, the veteran underwent a private CT scan of 
the hands, and bilateral carpal tunnel syndrome was diagnosed 
as a result.  No cause was noted for this disability.  
Surgical correct of his carpal tunnel syndrome of the left 
hand was afforded the veteran in July 1994.  He had a good 
post-operative recovery, and underwent surgical repair of his 
right hand carpal tunnel syndrome in August 1994.  Post-
operative recovery was again noted to be good, without 
complications.  

The veteran was afforded a VA general medical examination in 
September 1994.  The examiner noted that the veteran 
underwent an exploratory laparotomy, with splenectomy, during 
service in the 1950's.  Subsequent to that operation, the 
veteran has had "a good recovery without residuals," 
according to the VA medical doctor.  Post-operative 
exploratory laparotomy with splenectomy was diagnosed, and no 
additional residuals were noted.  X-ray examination of the 
knees revealed bilateral calcification compatible with 
pseudogout.  Also, periarticular erosion of the medial aspect 
of the right tibia and the lateral aspect of the left tibia, 
both possibly secondary to early gouty arthritic changes, was 
noted.  X-ray examination of the feet revealed "no 
significant degree of pes planus bilaterally," and "no 
significant evidence of gouty arthritis in this region."  
However, there was a "slight tendency" toward a hallux 
valgus deformity bilaterally, and the possibility of an 
"early very small plantar calcaneal spur" of the right 
foot.  The longitudinal arches of both feet were also 
flattened.  The veteran's feet were otherwise unremarkable, 
with full range of motion of both ankles and all toes.  No 
secondary skin or vascular changes were noted.  Gait and 
posture were both good.  Bilateral pes planus and gout, by 
history, were diagnosed.  

Neurologically, the veteran had ongoing numbness of the right 
foot and difficulty moving the right foot and toes, all 
secondary to his 1959 gunshot wound to the right leg and 
resultant popliteal nerve injury.  However, this disability 
had improved somewhat since initial onset, and he no longer 
required an orthopedic brace for the right lower leg.  He 
also reported continuing pain and numbness in the hands, 
despite undergoing carpal tunnel syndrome corrective surgery 
earlier in 1994.  Objective examination revealed absent deep 
tendon reflexes in the right ankle, and difficulty with 
dorsiflexion and motion of the toes of the right foot.  
Sensation was also diminished in both feet.  His hands 
displayed a loss of hand grip strength bilaterally.  
Diagnoses included a right lateral popliteal nerve injury, 
bilateral carpal tunnel syndrome, and spinal stenosis of the 
lumbosacral spine, with radiculopathy.  

The veteran's gastrointestinal system was also examined, and 
he had no complaints at that time.  Since peptic ulcer 
disease was diagnosed during service, he has been taking 
antacids as needed, and "is doing fairly well," according 
to the VA medical doctor.  Upon objective physical 
examination, the veteran was obese, with a protuberant 
abdomen, and normal bowel sounds.  He had no guarding or 
tenderness.  An upper gastrointestinal study revealed 
unobstructed digestive flow, and the esophagus and stomach 
were within normal limits.  The duodenal bulb was slightly 
deformed, but without evidence of any active ulceration.  

The veteran's tracheotomy scar was examined by a VA medical 
doctor in September 1994 as part of a dermatological 
evaluation.  The tracheotomy scar was described as thin, well 
healed, and non-tender.  It was 3 inches in length and ran 
transversely along his neck.  No related complications were 
reported by the veteran or noted upon objective examination.  
All the veteran's scars were described as well-healed and 
nontender.  X-ray examination also revealed retained metallic 
fragments in the veteran's left mandibular region.  The 
largest fragment measured approximately 1 cm in diameter.  
The visualized bony structures of the face were otherwise 
intact and unremarkable.  No sensory deficits, loss of 
neurological functioning, or impairments of speech or 
mastication were noted.  

The RO considered the medical evidence of record and issued a 
November 1994 rating decision which denied increased ratings 
for residuals of a splenectomy, hypertensive cardiovascular 
disease, gouty arthritis of the knees, neuropathy of the 
right lateral popliteal nerve, residuals of a peptic ulcer, 
bilateral pes planus, a tracheotomy scar, residuals of a 
gunshot wound to the chest, and retained foreign bodies in 
the tongue.  Service connection was also denied for carpal 
tunnel syndrome of the hands, and a back disability 
characterized by numbness of the lower extremities.  Finally, 
a total disability rating due to individual unemployability 
was denied the veteran via the November 1994 rating decision.  
The veteran was informed of these rating actions in December 
1994, and he filed a timely notice of disagreement, 
initiating this appeal.  

According to a March 1995 administrative decision, the 
veteran was found to be disabled, as defined by the Social 
Security Administration, and thus qualified for Social 
Security Disability benefits, effective October 1993.  His 
disabling conditions were found to include spinal stenosis, 
carpal tunnel syndrome, and peripheral neuropathy.  

Another VA general medical examination was afforded the 
veteran in March 1997.  He discussed his gout at that time.  
According to his account, he initially had episodes of gout 
3-4 times per year; however, since being placed on 
Allopurinol in the late 1970's, he experiences gout 
approximately once every two years.  At the time of 
examination, he was experiencing gout in the metatarsal 
phalangeal joints of the right foot, with "very severe" 
pain, and left foot, with "mild" pain.  No gout-related 
pain or other impairment of the knees was reported at that 
time.  Examination of the veteran's feet also revealed 
bilateral pes planus, without secondary skin or vascular 
changes.  Supination and pronation were normal.  He could not 
stand on his toes, chiefly due to the gout-related pain in 
his feet, but he could stand on his heels.  The pain in the 
toes of both feet due to gout also limited the functioning of 
the veteran's feet; however, his gait was relatively normal.  
Upon X-ray examination, mild degenerative changes were noted 
at the right first metatarsophalangeal joint.  The final 
diagnoses included bilateral pes planus and degenerative 
arthritis of the right first metatarsophalangeal joint.  

Upon examination of the veteran's knees, he reported pain, 
and pain with motion, of both joints.  Range of motion 
testing revealed flexion to 98º and extension to 0º on the 
right, and flexion to 108º and extension to 0º on the left; 
all these motions were accompanied by "severe pain" 
bilaterally supported by objective observation, according to 
the examiner.  Crepitus with motion bilaterally was also 
noted.  Drawer's sign was negative bilaterally.  No swelling 
or deformity was otherwise noted, and the veteran could walk, 
albeit with pain.  X-ray examinations of the knees revealed 
continuing degenerative changes, but no crystallization or 
other arthritic changes specifically attributed to the 
veteran's gout.  The final diagnoses included bilateral 
patellofemoral syndrome, severe, bilateral degenerative joint 
disease, history of pseudogout, without increase, and 
bilateral chondrocalcinosis.  

The veteran returned for additional VA neurological 
evaluation in June 1997.  At that time, the examiner noted 
"the veteran has such a degree of dysfunction from his 
spinal stenosis that it impossible" to determine the exact 
source of the veteran's various neurological impairments of 
the lower extremities.  Upon objective examination, the 
veteran had absent deep tendon reflexes throughout the lower 
extremities.  Vibratory, pinprick, and light touch 
sensitivity was also reduced bilaterally, but much greater on 
the right side.  His ability to elevate his toes was also 
reduced, again greater on the right.  Bilateral pes planus 
was also observed.  The final diagnoses included degenerative 
disc disease of the cervical, thoracic, and lumbosacral 
spine, with severe lumbar radiculopathy, and right popliteal 
nerve neuropathy.  

The veteran was afforded a VA medical examination of the 
muscles of the left thigh in January 1998.  He reported 
"tiredness and weakness" of the left thigh muscles.  He has 
also experienced some numbness of the left leg.  Upon 
physical examination, visible entrance and exit wounds, on 
the front and back of the left thigh, approximately 1 cm in 
diameter, were noted.  These wounds were healed and 
asymptomatic.  The veteran could walk on his heels and toes 
without difficulty.  He could do half a full knee bend.  No 
tissue loss or atrophy of the left thigh, as compared to the 
right, was seen.  Muscle strength and function was within 
normal limits.  

The RO again considered the issues on appeal in light of the 
evidence added to the record, and then forwarded the claim to 
the Board.  


Analysis
I. Increased rating - Residuals of a Splenectomy

The veteran seeks an increased rating for his service 
connected residuals of a splenectomy, currently rated as 30 
percent disabling.  A claim for an increased rating for a 
service connected disability is well grounded where the 
veteran asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  Because the claim is well grounded, the VA's 
statutory duty to assist attaches.  38 U.S.C.A. § 5107(a) 
(West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  

Residuals of a splenectomy are rated under Diagnostic Code 
7706.  Effective October 23, 1995, the diagnostic criteria 
for hemic and lymphatic disorders were changed.  See 60 Fed. 
Reg. 49225-49228 (September 22, 1995).  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Because the veteran's claim was filed prior to the regulatory 
change, and remains pending thereafter, he is entitled to 
evaluation of his increased rating claim under both the new 
and the old criteria.  As he has been afforded evaluation and 
adjudication by the RO under both the old and new criteria, 
review by the Board is proper at this time.  

Prior to October 1995, Diagnostic Code 7706 provided for a 30 
percent rating for residuals of a splenectomy; 30 percent was 
the sole schedular rating for such residuals.  After October 
1995, a 20 percent rating was the sole schedular award for 
residuals of a splenectomy; however, the veteran could also 
be awarded, if the evidence warranted, a separate rating for 
such post-operative complications as systemic infections with 
encapsulated bacteria.  38 C.F.R. § 4.117, Diagnostic Code 
7706 (1999).  

In the present case, the veteran has been awarded a 30 
percent disability rating for residuals of a splenectomy, and 
this rating has been in effect on a continual basis since 
December 1976.  While the new rating criteria only provide 
for a 20 percent rating for such residuals, readjustments to 
the ratings schedule are not grounds for reduction of a 
current rating absent medical evidence that the disability 
has actually improved.  38 C.F.R. § 3.951(a) (1999).  Thus, a 
reduction of the veteran's rating from 30 to 20 percent based 
solely on the October 1995 schedular changes is not warranted 
at this time.  See Karnas, supra.  Nevertheless, the 
preponderance of the evidence is also against an increased 
rating, in excess of 30 percent, for residuals of a 
splenectomy.  

As is noted above, 30 percent represents the maximum 
schedular rating under the old rating criteria.  However, the 
new rating criteria allow for a separate disability rating 
based on post-operative systemic complications, if any, 
following the splenectomy.  According to the service medical 
records, the veteran did well following his splenectomy in 
1959.  He was eventually able to return to full duty, and no 
additional complications resulting from his splenectomy were 
noted during service.  Following service, no post-operative 
complications were noted on his March 1977 VA medical 
examination, and subsequent VA outpatient treatment notes are 
negative for any surgical complications.  Likewise, when he 
was again examined by the VA in 1994, the VA medical doctor 
found evidence of "a good recovery without residuals."  

Overall, the preponderance of the evidence does not 
demonstrate any post-operative residuals of splenectomy which 
would warrant a separate disability rating.  Likewise, no 
medical evidence has been presented demonstrating any other 
current disability due to the veteran's splenectomy which 
would warrant rating his residuals under another diagnostic 
code.  38 C.F.R. § 4.20 (1999).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's residuals of a splenectomy have 
themselves required no periods of hospitalization since his 
service separation, and are not shown by the evidence of 
record to present marked interference with employment in and 
of itself, as the veteran has stated he has lost no time from 
work due solely to this disability.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted at this time.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected residuals of a splenectomy are unusual, or 
cause marked interference with work other than as 
contemplated within the schedular provisions discussed 
herein.  

In conclusion, the preponderance of the evidence is against 
an increased rating, in excess of 30 percent, for the 
veteran's service connected residuals of a splenectomy.  


II. Increased rating - Gouty arthritis

The veteran seeks increased ratings for his gouty arthritis 
of various joints due to an alleged increase in the severity 
of the service connected disability.  This increased rating 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Caffrey, supra.  

According to the original March 1978 rating decision, the 
veteran was originally awarded service connection for gout, 
with no joints specified; however, the issue on appeal has 
been presented to the Board as gout of the knees.  In light 
of the language of the original grant of service connection, 
any of the veteran's joints identified in the medical 
evidence as affected by his service connected gout will be 
considered by the Board as within the scope of the current 
appeal.  The medical evidence of record confirms the presence 
of gouty arthritis in the veteran's knees and feet.  Because 
the disability of these joints or groups of joints distinct 
and separate, a separate disability rating will be assigned 
for the veteran's right knee, left knee, and feet.  See Evans 
v. Brown, 9 Vet. App. 273, 281-82 (1996).  Because the 
cumulative effect of this action will result in a higher 
disability rating for the veteran, and because he has had the 
opportunity to present evidence regarding the unique 
impairment of his knees and feet due to gout, there is no 
prejudicial upon the veteran by this action.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

When assessing the degree of impairment resulting from a 
service connected disability, the "use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation . . . [is] to 
be avoided."  38 C.F.R. § 4.14 (1999).  Nevertheless, "when 
it is not possible to separate the effects of the [service 
connected disability and the non-service connected 
disability], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service connected condition."  
61 Fed.Reg. 52698 (Oct. 8, 1996); see also Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  

In the present case, the medical record reflects that the 
veteran's knees carry multiple diagnoses, some of which have 
not been recognized as service connected.  In considering the 
veteran's current claims, a disability rating may be assigned 
based only on impairment arising from a service connected 
disability, and impairment resulting from other disabilities 
not currently service connected must not be considered.  
Admittedly, this is an extremely difficult task, but in all 
cases where a reasonable doubt arises as to the appropriate 
degree of disability to be assigned, such doubt shall be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (1999).  

While the issue of an increased rating for gout was 
originally presented to the Board as a single issue, review 
of the medical record suggests it is more advantageous to the 
veteran for each major joint, or group of minor joints, 
affected by his service connected gout to be rated 
separately; such multiple ratings are permissible under the 
rating criteria for gout, if supported by the medical 
evidence.  38 C.F.R. § 4.71a, Diagnostic Code 5017-5002 
(1999); see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 
487-88 (1991).  

Gout is rated under Diagnostic Code 5017, which in turn 
refers to Diagnostic Code 5002, for rheumatoid arthritis.  
Gout as an active process with one or two exacerbations a 
year in a well-established diagnosis will be rated as 20 
percent disabling.  Symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year warrants a 40 percent 
rating.  For chronic residuals of gout, such as limitation of 
motion or ankylosis, favorable or unfavorable, such 
impairment will be rated under the appropriate diagnostic 
codes for the specific joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5002.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  However, the ratings for the active process will not 
be combined with the residual ratings for limitation of 
motion or ankylosis; instead, the higher evaluation will be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5017-5002 
(1999).  

For the reasons to be noted below, an increased and separate 
rating of 30 percent and no higher, is warranted for the 
veteran's right knee impairment due to gout.  

According to the medical evidence of record, the veteran has 
some range of motion of the right knee, but also has pain 
across all ranges of motion.  When he was evaluated by a VA 
examiner in March 1997, objective evidence of pain was 
observed, and this pain was noted to increase with use.  
Regarding increased rating claims for musculoskeletal 
disabilities, the U. S. Court of Appeals for Veterans Claims 
(Court) has expounded on the necessary evidence required for 
a full evaluation of orthopedic disabilities.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain, pain on use, weakened movement, 
incoordination, or excessive fatigability.  See also 
38 C.F.R. § 4.59 (1999).  These directives apply in the 
present case, because while the veteran's right knee has 
demonstrated flexion to 98º and extension to 0º, the evidence 
also reflects sufficient pain, and pain on use, of the right 
knee so as to warrant an increased rating based on additional 
limitation of motion.  Under the DeLuca standards, the 
veteran has functional loss equivalent to a complete loss of 
flexion, based on the medical findings of pain across all 
range of motion.  

A loss of flexion warrants a maximum 30 percent rating under 
Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (1999).  An increased rating under Diagnostic Code 6261, 
for limitation of extension, is not warranted where the 
veteran retains the ability to use his right leg in the fully 
extended position, akin to favorable ankylosis, without 
demonstrated additional pain or functional loss.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5261 (1999).  Except for a 
brief period of convalescence following his May 1994 
bilateral knee surgery, the veteran has been able to flex his 
right knee joint and walk, albeit with pain, at all times of 
record.  Both the March 1997 and January 1998 VA medical 
examination reports reflect that the veteran can walk without 
difficulty, other than the aforementioned joint pain.  Hence, 
functional loss equivalent to either a loss of full extension 
or unfavorable ankylosis of the right knee, as would warrant 
an increased rating in excess of 30 percent, has not been 
demonstrated by the medical evidence of record.  

The veteran's service connected disability has also been 
evaluated in light of other, potentially analogous, rating 
criteria.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5000-
5025 (1999).  However, the medical evidence of record does 
not suggest that any other diagnostic code for acute, sub-
acute, or chronic diseases of the musculoskeletal system more 
closely resembles the facts in the present case, or might 
afford the veteran an increased rating in excess of the 
current 30 percent for his service connected gouty arthritis 
of the right knee.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's gouty arthritis of the right knee 
has itself required only one recent period of 
hospitalization, for surgery in 1994, and is not shown by the 
evidence to present marked interference with employment in 
and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
gouty arthritis of the right knee is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, the evidence supports an increased and 
separate rating, to 30 percent and no higher, for the 
veteran's gouty arthritis of the right knee.  This result is 
based on a complete review of the medical record, and 
findings of functional loss due to pain.  

For the reasons to be discussed below, the evidence of record 
supports an increased and separate rating, to 30 percent and 
no higher, for the veteran's gouty arthritis of the left 
knee.  

According to the medical evidence of record, the veteran has 
some range of motion of the left knee, but also has pain 
across all ranges of motion.  When he was evaluated by a VA 
examiner in March 1997, objective evidence of pain was 
observed, and this pain was noted to increase with use.  As 
was noted above, functional loss due to pain, pain on use, 
weakness, excess fatigability, etc., must be considered in 
assessing the veteran's degree of impairment.  See DeLuca, 
supra; 38 C.F.R. § 4.59 (1999).  The DeLuca directives apply 
in the present case, because while the veteran's left knee 
has demonstrated flexion to 108º and extension to 0º, the 
evidence also reflects sufficient pain, and pain on use, of 
the left knee so as to warrant an increased rating based on 
additional limitation of motion.  Under the DeLuca standards, 
the veteran has functional loss equivalent to a complete loss 
of flexion, based on the objective medical findings of pain 
across all range of motion.  

A loss of flexion of the knee joint warrants a maximum 30 
percent rating under Diagnostic Code 5260.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (1999).  An increased rating 
under Diagnostic Code 6261, for limitation of extension, is 
not warranted where the veteran retains the ability to use 
his left leg in the fully extended position, akin to 
favorable ankylosis, without demonstrated additional pain or 
functional loss.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5261 (1999).  Except for a brief period of convalescence 
following his May 1994 bilateral knee surgery, the veteran 
has been able to flex his left knee joint and walk, albeit 
with pain, at all times of record.  Both the March 1997 and 
January 1998 VA medical examination reports reflect that the 
veteran can walk without difficulty, other than the 
aforementioned joint pain.  Hence, functional loss equivalent 
to either a loss of full extension or unfavorable ankylosis 
of the left knee, as would warrant an increased rating in 
excess of 30 percent, has not been demonstrated by the 
medical evidence of record.  

The veteran's service connected disability has also been 
evaluated in light of other, potentially analogous, rating 
criteria.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5000-
5025 (1999).  However, the medical evidence of record does 
not suggest that any other diagnostic code for acute, sub-
acute, or chronic diseases of the musculoskeletal system more 
closely resembles the facts in the present case, or might 
afford the veteran an increased rating in excess of the 
current 30 percent for his service connected gouty arthritis 
of the left knee.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's gouty arthritis of the left knee 
has itself required only one recent period of 
hospitalization, for surgery in 1994, and is not shown by the 
evidence to present marked interference with employment in 
and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
gouty arthritis of the left knee is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the evidence supports an increased and 
separate rating, to 30 percent and no higher, for the 
veteran's gouty arthritis of the left knee.  This result is 
based on a complete review of the medical record, with 
findings of functional loss due to pain.

According to the medical evidence of record, the veteran has 
also experienced gouty arthritic episodes of his feet.  At 
the time of his March 1997 VA medical examination, he 
reported an ongoing acute attack of gout in the toes of both 
feet.  Episodic bouts of gouty arthritis of the feet have 
been noted as far back as October 1992, based on VA 
outpatient clinical notes.  As already discussed above, 
because the veteran is already service connected for gout, 
but not separately rated for the unique disability resulting 
from gout of the feet, a separate rating is warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5017-5002 (1999); see also 
Lichtenfels, supra.  

The rating criteria for gout have already been noted above.  
For the reasons to be noted below, a separate 10 percent 
rating, and no higher, is warranted for the veteran's service 
connected gouty arthritis of the feet.  

As is noted in the medical evidence, the veteran has 
experienced intermittent attacks of gout in his feet; for 
example, gout was noted by VA personnel upon examination in 
1992 and 1997, but not in 1994, when X-rays of the feet were 
negative for any gouty arthritis.  On the most recent VA 
examination, of January 1998, the veteran could place weigh 
upon, and walk upon, his bilateral toes, actions which were 
too painful to be accomplished in March 1997.  By the 
veteran's own admission, medication first prescribed in the 
1970's has reduced his episodes of gout to approximately one 
every two years.  This fact precludes a disability of 20 
percent under Diagnostic Code 5017-5002 for gout as an active 
process producing one or two exacerbations a year in a well-
established diagnosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5017-5002 (1999).  Likewise, his gout of the feet cannot be 
rated based on limitation of motion, as the metatarsal 
phalangeal joint is not explicitly recognized in the rating 
schedule, and he otherwise has no compensable limitation of 
motion due to his gout of the feet.  Nevertheless, a 
compensable rating of 10 percent may be assigned under 
Diagnostic Code 5017-5002 for groups of minor joints affected 
by gout but without compensable limitation of motion; such 
ratings are to be combined, not added, under this diagnosis 
code, and must be confirmed by swelling, muscle spasm, or 
other satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5017-5002 (1999).  According to the 
March 1997 VA examination report, swelling of the right 
metatarsal phalangeal joint was observed, and this swelling 
was at least partially attributed to gout; additionally, this 
acute episode of gout limited the veteran's ability to place 
weight upon his toes.  Thus, a 10 percent disability rating 
is warranted under Diagnostic Code 5017-5002 for painful 
motion of the minor joints of the feet due to gout.  See also 
38 C.F.R. § 4.59 (1999).  

As has been discussed, both the infrequency of these gouty 
episodes and the lack of additional impairment of the feet 
prevents the assignment of a disability rating in excess of 
10 percent.  Likewise, the medical evidence does not suggest 
this disability would be more appropriately rated under any 
other rating code.  Consideration has also been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
veteran.  The evidence discussed herein does not show that 
the service connected gout of the feet presents such an 
unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  This disability has not required any periods of 
hospitalization since the veteran's service separation, and 
his employability is not impaired beyond the norm due 
exclusively to this disability.  Therefore, the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted at this time. 

In conclusion, a separate rating of 10 percent, and no 
higher, is warranted for the veteran's gout of the feet.  


III. Increased rating - Neuropathy of the right lateral 
popliteal nerve

The veteran's claim for an increased rating for service 
connected neuropathy of the right lateral popliteal nerve is 
also well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Caffrey, supra.  

Currently, the veteran's service connected neuropathy of the 
right lateral popliteal nerve is rated as 10 percent 
disabling under Diagnostic Code 8521, for paralysis of the 
popliteal nerve.  Under this rating code, complete paralysis 
of the foot, with foot drop and slight droop of first 
phalanges of all toes, absent dorsiflexion of the foot, 
absent extension (dorsal flexion) of the proximal phalanges 
of the toes; absent abduction of the foot, and weakened 
adduction, and where anesthesia covers the entire dorsum of 
the foot and toes, warrants a 40 percent rating.  When 
paralysis is incomplete, severe paralysis will warrant a 30 
percent rating; moderate paralysis, 20 percent, and; mild 
paralysis, 10 percent.  38 C.F.R. § 4.124a, Diagnostic Code 
8521 (1999).  

When assessing the degree of impairment resulting from a 
service connected disability, the "use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation . . . [is] to 
be avoided."  38 C.F.R. § 4.14 (1999).  In the present case, 
the medical record reflects that the veteran has spinal 
stenosis, with radiculopathy, resulting in numbness of the 
lower extremities.  According to the June 1997 VA 
neurological examination report, "the veteran has such a 
degree of dysfunction from his spinal stenosis that it 
impossible" to determine the exact cause of the veteran's 
various neurological impairments of the lower extremities.  
In considering the veteran's current claim, a disability 
rating may be assigned based only on impairment arising from 
the service connected disability on appeal, and impairment 
resulting from other disabilities not currently in appellate 
status must not be considered.  Admittedly, this is an 
extremely difficult task, but in all cases where a reasonable 
doubt arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  

For the reasons to be noted below, a preponderance of the 
medical evidence supports an increased rating, to 30 percent 
and no higher, for the veteran's neuropathy due to a right 
lateral popliteal nerve injury.  

Reviewing this disability in the context of the complete 
medical history, the veteran has had some loss of sensation 
and motion in the right foot since the time of his initial 
injury in 1959.  As was noted in a special 1976 pre-
separation neurological consultation report, some degree of 
impairment of the right foot was expected to be permanent.  
More recently, numbness of the right foot and difficulty 
moving the toes was noted upon examination in 1994, although 
the disability had improved somewhat such that the veteran no 
longer required an orthopedic brace on the right lower leg.  
Deep tendon reflexes were found absent upon examination in 
both 1994 and 1997, and loss of vibratory, pinprick, and 
light touch sensation was also noted.  In light of 
38 U.S.C.A. §§ 4.3 and 4.7, the medical evidence suggests 
severe impairment of the right lateral popliteal nerve, such 
that a 30 percent rating is warranted under Diagnostic Code 
8521.  

However, a preponderance of the medical evidence is against a 
finding of complete paralysis of the right foot such that a 
40 rating is warranted.  At all times of record, the veteran 
has had some degree of motion of the right foot and toes, 
albeit limited.  While sensation is also limited in the right 
foot, it is not totally absent.  His gait has been described 
as normal, and he retains the ability to walk with the right 
foot.  The overall disability picture suggests against a 
finding of complete paralysis, or the functional equivalent, 
in the veteran's right foot due to his right lateral 
popliteal nerve injury.  Likewise, a schedular rating in 
excess of 30 percent is not available under the diagnostic 
criteria for single foot injuries.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276-5284 (for musculoskeletal disabilities 
of the foot) (1999).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the veteran's 
service connected neuropathy of the right leg popliteal nerve 
presents such an unusual or exceptional disability picture as 
to render impractical the application of the regular 
schedular standards.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  

In conclusion, an increased rating, to 30 percent and no 
higher, is warranted for the veteran's service connected 
neuropathy of the right leg popliteal nerve.  


IV. Increased rating - Bilateral pes planus

The veteran's claim for an increased (compensable) rating for 
his service connected bilateral pes planus is also well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Caffrey, supra.  

Under the applicable rating criteria, a severe bilateral 
acquired flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities, warrants a 30 percent rating; the 
same evidence present unilaterally warrants a 20 percent 
rating.  When there is a moderate acquired flatfoot, either 
unilaterally or bilaterally, with weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet, a 10 percent 
rating is assigned.  Mild symptoms, relieved by built up 
shoes and arch supports, warrant a noncompensable rating.  38 
C.F.R. § 4.71 (a), Diagnostic Code 5276 (1998).  

As has already been noted, the veteran experiences 
significant impairment in the feet resulting from several 
disorders of the lower extremities.  These disorders include 
bilateral pes planus, gouty arthritis, peripheral neuropathy, 
and a spinal stenosis with radiculopathy and residual 
numbness of the lower extremities.  To the degree possible, a 
disability rating for bilateral pes planus will be assigned 
based on the degree of impairment resulting from pes planus 
alone, without regard to the impairment resulting from his 
other disabilities, some of which are also service connected 
and thus rated separately.  38 C.F.R. § 4.14 (1999).  

For the reasons to be discussed below, an increased 
(compensable) rating for the veteran's bilateral pes planus 
is not warranted.  

When the veteran's feet were first examined by the VA in 
September 1994 following his April 1994 increased rating 
claim, the veteran had full range of motion of his ankles and 
bilateral toes, and both gait and posture were good.  He had 
no secondary skin or vascular changes.  X-ray examination 
revealed "no significant degree of pes planus bilaterally," 
with only a "slight tendency" toward a hallux valgus 
deformity bilaterally and the possibility of an "early very 
small plantar calcaneal spur" of the right foot.  The 
veteran did not report the use of orthopedic devices in his 
shoes, or any pain in the feet due to his pes planus.  

When he was again examined by the VA in 1997, his feet were 
again without secondary skin or vascular changes.  Supination 
and pronation were both normal, as was his gait and posture.  
No disabilities of the tendons of the feet were noted.  While 
he did report significant pain and numbness of the feet, the 
expert medical examiner attributed these symptoms to the 
veteran's gouty arthritis and spinal stenosis; no degree of 
pain, numbness, or other disability was attributed to the 
veteran's bilateral pes planus.  

Overall, the totality of the medical evidence suggests 
against a moderate degree of impairment due to pes planus, 
for which an increased (compensable) rating of 10 percent 
would be warranted.  Neither a shift of the weight-bearing 
line, inward bowing of the tendo achillis, nor pain on 
manipulation or use due to pes planus, for which a 10 percent 
rating would be warranted, have been demonstrated.  The 
medical evidence also does not suggest the veteran's pes 
planus of the feet would be better rated under a more 
analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Codes 5277-5284 (1999).  Furthermore, the evidence 
is not in balance between the two ratings such that 38 C.F.R. 
§ 4.7 is applicable here.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's service connected pes planus has 
not required any periods of hospitalization since service; 
nor is it shown by the evidence to present marked 
interference with employment in and of itself.  Therefore, 
the assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b) is not warranted at this time.  The veteran 
has not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, an increased (compensable) rating for the 
veteran's service connected bilateral pes planus is not 
warranted.  As the preponderance of the evidence is against 
the claim, 38 C.F.R. § 4.3 does not apply here.  


V. Increased rating - Tracheotomy scar

The veteran's claim for an increased (compensable) rating for 
a service connected tracheotomy scar is also well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Caffrey, supra.  

Disability resulting from scars of the face and neck are 
rated under Diagnostic Code 7800.  Under this code, slight 
impairment due to a scar of the face or neck is 
noncompensable; moderate impairment or disfigurement warrants 
a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(1999).  In the present case, the preponderance of the 
medical evidence is against an increased (compensable) rating 
for the veteran's service connected tracheotomy scar.  

According to the service medical records, the veteran's 
tracheotomy scar healed without complications.  His July 1976 
service separation examination noted the presence of his 
various scars, but noted no residuum.  More recently, the 
veteran's tracheotomy scar was examined in September 1994, 
and found to be well healed and non-tender.  No related 
complications or other impairment resulting from this scar 
were noted.  

Overall, the preponderance of the evidence suggest slight, if 
any, impairment resulting from the veteran's service 
connected tracheotomy scar.  Thus, an increased (compensable) 
rating is not warranted under Diagnostic Code 7800.  
Likewise, the medical evidence does not suggest this 
disability would be more appropriately rated under an 
analogous rating code.  Consideration has also been given to 
the potential application of the various provisions of 38 
C.F.R. Parts 3 and 4, whether or not they were raised by the 
veteran.  The evidence discussed herein does not show that 
the service connected tracheotomy scar presents such an 
unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted at 
this time. 

In conclusion, an increased (compensable) rating for the 
veteran's service connected tracheotomy scar is not 
warranted.  As the preponderance of the evidence is against 
the claim, 38 C.F.R. §§ 4.3 and 4.7 do not apply here.  


VI. Increased rating - Gunshot scar to the chest

The veteran's claim for an increased (compensable) rating for 
his service connected scarring and other residuals of a 
gunshot wound to the chest is also well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Caffrey, 
supra.  

According to the original April 1977 rating decision granting 
service connection, the veteran was originally awarded 
service connection for "scar, [gunshot wound], left chest 
with retained foreign bodies."  However, X-rays from 1994 
demonstrate that the retained metallic fragments in the 
veteran's chest are subdermal, and separate from the entrance 
wound scar itself.  Therefore, because his scar produces 
symptomatology distinct and separate from that produced by 
the foreign bodies retained beneath his skin, separate 
ratings for these disabilities are warranted.  38 C.F.R. 
§ 4.14 (1999); Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 
7800 et seq. (1999).  A superficial scar which is poorly 
nourished, with repeated ulceration, or pain or tenderness 
upon objective demonstration, will be awarded a compensable 
rating of 10 percent.  38 C.F.R. § 4.118, Diagnostic Codes 
7803-4 (1999).  Scars may also be rated based on the 
limitation of function of the part effected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1999).  In any case in which 
the criteria for a compensable rating are not met, a zero 
percent evaluation shall be assigned, regardless if such a 
rating is provided by the appropriate diagnostic code.  
38 C.F.R. § 4.31 (1999).  

For the reasons to be noted below, the preponderance of the 
evidence is against an increased (compensable) rating for the 
veteran's service connected scar resulting from a gunshot 
wound to the chest.  

According to the September 1994 VA medical examination 
report, the veteran's scars are all "well-healed and 
nontender," and the veteran has not contended otherwise.  
This finding is consistent with the scar's prior history, as 
it was described as "well-healed, non-attached, non-
symptomatic, and without limitation of motion or function" 
in 1977.  As the medical record is without any indication 
that the veteran's service connected scar of the chest 
produces any current impairment, a noncompensable rating is 
warranted.  38 C.F.R. § 4.31 (1999).  Review of the veteran's 
scar in light of the other rating criteria for disabilities 
of the skin does not suggest an analogous rating may be more 
advantageous to the veteran.  38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Codes 7800-7819 (1999).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected retained foreign bodies present such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, 
the assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b) is not warranted at this time. 

In conclusion, an increased (compensable) rating for the 
veteran's service connected scar of the chest resulting from 
a gunshot wound is not warranted.  As the evidence is not in 
equipoise, 38 C.F.R. §§ 4.3 and 4.7 are not applicable in the 
present case.  


VII. Increased rating - Retained foreign bodies of the tongue

The veteran's claim for an increased (compensable) rating for 
a service connected retained foreign bodies of the tongue is 
also well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Caffrey, supra.  

The disability resulting from the veteran's retained foreign 
bodies of the tongue are currently rated as noncompensable 
under Diagnostic Code 7202.  Under this diagnostic code, loss 
of one-half or more of the tongue warrants a 50 percent 
rating, and a marked speech impairment warrants a 30 percent 
rating.  38 C.F.R. § 4.114, Diagnostic Code 7202 (1999).  
While a noncompensable rating is not specifically mentioned 
in Diagnostic Code 7202, a zero percent rating shall be 
assigned in any case in which the criteria for a compensable 
rating are not met.  38 C.F.R. § 4.31 (1999).  For the 
reasons to be noted below, the preponderance of the evidence 
is against an increased (compensable) rating for the 
veteran's retained foreign bodies of the tongue.  

According to the September 1994 VA medical report, the 
veteran continues to retain metallic fragments in the regions 
of his face and mouth, as verified by X-ray.  The largest of 
these fragments measured approximately 1 cm in diameter.  
However, no associated impairment was noted to result from 
these retained foreign bodies, and no tissue loss of the 
tongue or speech impairment was noted therein which would 
warrant an increased (compensable) rating under Diagnostic 
Code 7202.  Likewise, the medical evidence does not 
demonstrate any loss of masticatory function or sense of 
taste for which the veteran may be compensably rated.  See 
38 C.F.R. §§ 4.73, 4.87a, Diagnostic Codes 5325 (Muscle 
injury, facial muscles), 6276 (Sense of taste, complete loss) 
(1999).  Finally, the veteran himself has not reported any 
disability specifically associated with his metallic 
fragments remaining in his tongue and jaw.  In light of the 
medical record, a noncompensable rating for the veteran's 
retained foreign bodies of the tongue is warranted.  
38 C.F.R. § 4.31 (1999).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected retained foreign bodies present such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, 
the assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b) is not warranted at this time. 

In conclusion, an increased (compensable) rating for the 
veteran's service connected retained foreign bodies of the 
tongue is not warranted.  As the preponderance of the 
evidence is against the claim, 38 C.F.R. §§ 4.3 and 4.7 do 
not apply here.  


VIII. Service connection - Carpal tunnel syndrome

The veteran seeks service connection for carpal tunnel 
syndrome of the hands.  Service connection will be awarded 
for any current disability resulting from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  The veteran has alleged that exposure to herbicides 
during service has resulted in his current bilateral carpal 
tunnel syndrome.  In any claim before the VA, the benefit of 
the doubt will be afforded the claimant whenever the evidence 
is in approximate balance between the positive and the 
negative.  38 U.S.C.A. § 5107(b) (West 1991).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The U. S. Court of 
Appeals for Veterans Claims (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible, to satisfy the 
initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

Regarding the issue of herbicide exposure, 38 U.S.C.A. § 1116 
and its implementing regulation, 38 C.F.R. § 3.307, clearly 
limit the presumption of herbicide exposure to veterans who 
served in Vietnam between January 9, 1962, and May 7, 1975, 
and subsequently developed a statutorily-enumerated 
presumptive disease.  38 U.S.C.A. § 1116(a)(3) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.307(a)(6)(iii) (1999); see McCartt 
v. West, 12 Vet. App. 164, 168-69 (1999).  While several 
neurological diseases have been placed on the list of 
presumptive diseases for herbicide exposure, carpal tunnel 
syndrome is not among them.  The veteran has not otherwise 
demonstrated that he currently has any other presumptive 
disease; thus, the statutory presumption of herbicide 
exposure does not apply in the present case.  38 U.S.C.A. 
§ 1116(a)(2) (West 1991 & Supp. 1999); 38 C.F.R. § 3.309(e) 
(1999).  Nevertheless, the veteran's DD-214 indicates he 
served in Vietnam between January 9, 1962, and May 7, 1975, 
the period for which it has been acknowledged herbicide 
agents were used.  38 C.F.R. § 3.307(a)(6) (1999).  Thus, his 
credible testimony regarding herbicide exposure during 
service is accepted by the Board as sufficient proof of such 
exposure.  

Nevertheless, for the reasons to be discussed below, the 
veteran's claim for service connection for bilateral carpal 
tunnel syndrome must be denied as not well grounded.  

As an initial matter, the veteran has submitted competent 
medical evidence, from both VA and private sources, 
confirming a current diagnosis of bilateral carpal tunnel 
syndrome.  This medical evidence is clear and uncontroverted, 
and a current disability of bilateral carpal tunnel syndrome 
is thus conceded by the Board.  In order for service 
connection to be awarded, it remains to be demonstrated that 
this disability results from a disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  The veteran's service 
medical records are negative for any diagnosis of or 
treatment for carpal tunnel syndrome of either wrist.  While 
he was afforded a special neurological consultation on the 
occasion of his 1976 retirement from service, no disability 
of either wrist was noted at that time.  The veteran's first 
diagnosis of carpal tunnel syndrome dates to the very early 
1990's, more than 10 years after the veteran's retirement 
from service.  Furthermore, no medical expert of record has 
suggested carpal tunnel syndrome first began during the 
veteran's term of service.  For this reason, the veteran's 
claim, at least based on a theory of direct service 
connection, is not well grounded.  Caluza, supra.  

Nevertheless, additional consideration must be afforded the 
veteran.  While carpal tunnel syndrome is not listed among 
presumptive disorders noted above, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Thus, service connection will be afforded him if he 
can present competent evidence that his carpal tunnel 
syndrome is proximately due to or the result of exposure to 
herbicides during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (1999).  However, the Combee 
holding does not preclude the Court's previous holdings that 
where the issue involves medical causation, competent medical 
evidence which indicates that the claim is plausible or 
possible is required to set forth a well grounded claim.  
Grottveit, supra.  

In the present case, the veteran has not presented any 
medical evidence that his bilateral carpal tunnel syndrome is 
proximately due to or the result of herbicide exposure.  This 
is despite the fact the veteran's wrists have been examined 
and treated by numerous medical experts, both VA and private.  
The veteran has offered only his own contentions that his 
current bilateral carpal tunnel syndrome of the wrists is due 
to or the result of herbicide exposure.  As a layperson, the 
veteran's testimony regarding issues of medical causation and 
etiology is not binding on the Board, and is insufficient to 
well grounded his claim.  See Pearlman v. West, 11 Vet. 
App. 443, 447 (1998) [citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992)].  The medical evidence of record is 
otherwise silent as to any nexus between the veteran's 
current diagnoses, and his herbicide exposure during service.  
In the absence of any medical evidence of a nexus between in-
service herbicide exposure and a current disability, the 
claim is not well grounded, and must be denied.  See Wade v. 
West, 11 Vet. App. 302, 305-6 (1998) (citing Caluza, supra).  

In conclusion, the veteran has not demonstrated that he first 
incurred carpal tunnel syndrome of either wrist during 
service.  He has also not submitted medical evidence of a 
nexus between any in-service herbicide exposure and a current 
bilateral carpal tunnel syndrome disability.  38 U.S.C.A. 
§§ 1110, 1116 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (1999).  For this reason, his claim for 
service connection for a disability of bilateral carpal 
tunnel syndrome is not well-grounded, and must be denied on 
that basis.  See Wade, supra.  


IX. Service connection - Thoracic spine

The veteran seeks service connection for a disability of the 
thoracic spine.  Service connection will be awarded for any 
current disability resulting from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  Certain statutorily enumerated disorders, such as 
arthritis, may be presumed to have been incurred in service 
if they manifest to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

As an initial matter, the veteran's claim for service 
connection for a disability of the thoracic spine is well 
grounded, meaning it is plausible.  The requirements for a 
well grounded claim have been previously noted in this 
decision.  As such, the VA has a statutory duty to assist the 
veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

For the reasons to be discussed below, the preponderance of 
the evidence supports the veteran's claim, and service 
connection for degenerative arthritis of the thoracic spine 
is warranted.  

According to a 1971 in-service chest X-ray examination 
report, the veteran had degenerative changes of the thoracic 
spine at that time.  More recently, degenerative arthritis of 
the thoracic spine has been diagnosed by several medical 
experts, both VA and private, based upon objective X-ray 
findings.  These diagnoses have been rendered by competent 
expert sources and are not controverted by other evidence of 
record.  Finally, medical treatise evidence confirms 
degenerative arthritis as a chronic disease.  Daniel J. 
McCarty, Arthritis and Allied Conditions, pp. 1377-99 (10th 
ed., 1985).  Therefore, the degenerative changes of the 
veteran's thoracic spine first observed during service in 
1971 would logically be part of the same disease process 
which has culminated in the current medical findings of 
degenerative arthritis of the thoracic spine.  While no 
degenerative changes of the thoracic spine were noted on the 
veteran's 1976 service separation examination, there is no 
evidence that he was afforded the spinal X-rays necessary to 
confirm such a diagnosis.  Overall, the preponderance of the 
medical evidence establishes a current disability, 
degenerative arthritis of the thoracic spine, which was first 
incurred during the veteran's active military service.  Thus, 
service connection is warranted for this disability of 
degenerative arthritis of the thoracic spine.  38 U.S.C.A. 
§ 1110 (West 1991).  


X. Well groundedness - Disabilities of the 
cervical and lumbosacral spine

The veteran seeks service connection for disabilities of the 
cervical and lumbosacral spine.  In Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348 (1998), the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that, under 
38 U.S.C. § 5107(a), the VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
13 Vet. App. 205 (1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that his claims are well grounded; that is, that the claims 
are plausible.  See Caluza, supra.  

According to a March 1997 VA medical examination report, the 
veteran's service connected gout "probably contributes to 
the . . .  complaints" of cervical and lumbosacral spinal 
disabilities, most recently diagnosed as spinal stenosis of 
the lumbosacral spine and degenerative arthritis of the 
cervical spine.  The language of this examination report 
suggests, but does not clearly establish, an etiological 
connection between the veteran's service connected gout and 
his current diagnosis of degenerative arthritis of the 
cervical and lumbosacral spine.  Based on the medical 
evidence of record, the veteran's claims for service 
connection for disabilities of the lumbosacral and cervical 
spine are well grounded, meaning plausible, based on a theory 
of secondary service connection under 38 C.F.R. § 3.310(a) 
(1999).  Id.  Thus, the veteran has submitted sufficient 
evidence of well grounded claims for service connection for 
disabilities of the cervical and lumbosacral spine, and 
additional adjudication may be afforded him.  Winters v. 
West, 12 Vet. App. 203, 206-7 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  


ORDER

1.  An increased rating, in excess of 30 percent, is not 
warranted for the veteran's service connected residuals of a 
splenectomy.  

2.  An increased rating, to 30 percent and no higher, is 
warranted for the veteran's service connected gouty arthritis 
of the right knee.  

3.  An increased rating, to 30 percent and no higher, is 
warranted for the veteran's service connected gouty arthritis 
of the left knee.  

4.  A separate rating of 10 percent is warranted for the 
veteran's service connected gouty arthritis of the feet.  

5.  An increased rating, to 30 percent and no higher, is 
warranted for the veteran's service connected neuropathy of 
the right lateral popliteal nerve.  

6.  An increased (compensable) rating for the veteran's 
bilateral pes planus is denied.  

7.  An increased (compensable) rating is not warranted for 
the veteran's service connected tracheotomy scar.  

8.  An increased (compensable) rating is not warranted for 
the veteran's gunshot wound scar of the chest.  

9.  An increased (compensable) rating is not warranted for 
the veteran's service connected retained foreign bodies of 
the tongue.  

10.  Service connection is denied for bilateral carpal tunnel 
syndrome, claimed as secondary to herbicide exposure.  

11.  Service connection is granted for the veteran's 
degenerative arthritis of the thoracic spine.  

12.  The veteran having submitted well grounded claims for 
service connection for disabilities of the cervical and 
lumbosacral spine, his appeal is granted to that extent, 
subject to the following remand directions of the Board.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks an increased rating for his service 
connected hypertensive cardiovascular disease, currently 
rated as 30 percent disabling.  A claim for an increased 
rating for a service connected disability is well grounded 
where the veteran asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  Because the claim is well 
grounded, the VA's statutory duty to assist attaches.  38 
U.S.C.A. § 5107(a) (West 1991).  

Effective January 12, 1998, the rating criteria for 
cardiovascular disabilities was changed.  See 62 Fed. Reg. 
65219 (December 11, 1997).  Where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable to the claimant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Because the 
veteran's appeal was initiated prior to the regulatory 
changes, his claim for an increased rating for a 
cardiovascular disability must be evaluated under both the 
old and new criteria, with the most favorable regulations 
being applied.  

Regarding the veteran's claim for an increased (compensable) 
rating for his service connected peptic ulcer disease, a 
remand is also required.  A claim for an increased rating for 
a service connected disability is well grounded where the 
veteran asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  Because the claim is well grounded, the VA's 
statutory duty to assist attaches.  38 U.S.C.A. § 5107(a) 
(West 1991).  While the veteran was afforded a VA medical 
examination for rating purposes in September 1994, this 
examination report merely lists a numbered series of short 
answers under the "Specific Evaluation Information," 
without any explanation as to what questions these answers 
address.  When the veteran was again afforded a comprehensive 
VA medical examination in 1997, the impairment resulting from 
his service connected peptic ulcer disease was not even 
addressed.  Based on the lack of sufficient contemporaneous 
evidence, this issue must be remanded for additional 
evaluation, as the VA's statutory duty to assist dictates 
that the veteran be afforded a complete and thorough medical 
examination.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

Next, the veteran seeks an increased (compensable) rating for 
his service connected retained foreign bodies of the chest, 
resulting from a gunshot wound.  This claim is also well 
grounded, and the statutory duty to assist applies.  
38 U.S.C.A. § 5107(a) (West 1991); see Caffrey, supra.  This 
issue must be remanded for additional evaluation, as the 
medical evidence of record is insufficient to properly rate 
the veteran's degree of disability, and the VA's statutory 
duty to assist dictates that the veteran be afforded a 
complete and thorough medical examination.  See Fenderson v. 
West, 12 Vet. App. 119, 127 (1999); Goss v. Brown, 
9 Vet. App. 109, 114 (1996).  

As was noted in the introduction to this Board decision, the 
veteran seeks service connection for disabilities of the 
cervical and lumbosacral spine, and these claims are well 
grounded.  As such, the VA has a statutory duty to assist the 
veteran in the development of these claims.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Because the medical questions in this 
case are beyond the Board's expertise, a remand for an expert 
medical opinion is required.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

In a May 1995 rating decision, the veteran was denied service 
connection for a skin disability, claimed as secondary to 
herbicide exposure, and a disability characterized by 
numbness of the extremities; the veteran later clarified this 
claim as service connection for peripheral neuropathy.  His 
representative then filed a November 1995 memorandum and 
notice of disagreement explicitly citing the May 1995 rating 
decision.  This action initiated review of each of these 
issues by the Board.  Manlincon v. West, 12 Vet. App. 238, 
240 (1999).  However, the RO has not subsequently issued a 
statement of the case on these issues.  Hence, a remand is 
necessary, so that a statement of the case may be afforded 
the veteran, and he may perfect his appeal of these issues.  
The law mandates that a statement of the case must be issued 
following a notice of disagreement if the matter or matters 
in controversy are not otherwise resolved by a full grant of 
benefits to the appellant or a withdrawal of the notice of 
disagreement.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 1926 (1999).  As the veteran has not yet been awarded 
service connection for either peripheral neuropathy or a skin 
disability, these issues remain in appellate status.  

Finally, the veteran has appealed the RO's denial of a total 
disability rating due to individual unemployability.  
However, this issue is inextricably intertwined with other 
pending issues also on appeal, and therefore a decision on 
the claim for a total disability rating due to individual 
unemployability must be deferred at this time.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Therefore, in light of the above, this claim is remanded for 
the following development:  




1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.

3.  The veteran should be afforded a VA 
cardiovascular examination to evaluate 
his service connected hypertensive 
cardiovascular disease.  A notification 
of examination letter, a copy of which 
must be associated with the claims 
folder, should be sent to the veteran 
advising him of the consequences of a 
failure to appear for examination.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  All necessary 
tests should be accomplished.  The 
examiner should evaluate the veteran's 
cardiovascular condition, and clearly 
state all findings.  Unless the veteran 
is medically disqualified, a cardiac 
stress test should be afforded the 
veteran to determine the METs level at 
which he experiences dyspnea, fatigue, 
angina, dizziness, or syncope.  Also, the 
examiner should note any cardiac 
hypertrophy, dilatation, or left 
ventricular dysfunction, if found.  The 
medical basis for all opinions expressed 
should be indicated.  




\4.  The veteran should be afforded a VA 
gastrointestinal examination to evaluate 
his service connected peptic ulcer 
disease.  A notification of examination 
letter, a copy of which must be 
associated with the claims folder, should 
be sent to the veteran advising him of 
the consequences of a failure to appear 
for examination.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  All necessary tests should 
be accomplished.  The examiner should 
evaluate the veteran's peptic ulcer 
disease, and list the impairment 
resulting thereto, including, but not 
limited to, any recurrent vomiting, 
hematemesis, melena, anemia, or weight 
loss, if present.  In so doing, the 
examiner is cautioned to note only those 
manifestations directly due to or 
resulting from the service connected 
disability.  The medical basis for all 
opinions expressed should be indicated.  

5.  The veteran should be afforded a VA 
medical examination to evaluate the 
impairment resulting from his retained 
foreign bodies (shrapnel fragments) of 
the chest.  A notification of examination 
letter, a copy of which must be 
associated with the claims folder, should 
be sent to the veteran advising him of 
the consequences of a failure to appear 
for examination.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  All necessary tests should 
be accomplished.  The examiner should 
evaluate the veteran's retained foreign 
bodies of 



the chest, and list any residual 
impairment resulting thereto, if any.  
Any and all muscles and/or organs 
affected by these foreign bodies should 
be noted, along with the degree of 
disability resulting to the muscle and/or 
organ system.  The medical basis for all 
opinions expressed should be indicated.  

6.  The veteran should be afforded a VA 
orthopedic examination to evaluate his 
disabilities of the lumbosacral and 
cervical spine.  A notification of 
examination letter, a copy of which must 
be associated with the claims folder, 
should be sent to the veteran advising 
him of the consequences of a failure to 
appear for examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  All necessary tests 
should be accomplished.  The examiner 
should evaluate the veteran's lumbosacral 
and cervical spine, and list any 
disabilities associated thereto.  The 
examiner should then state, to the best 
of his/her medical knowledge: 
a) if any of the veteran's disabilities 
of the lumbosacral and/or cervical spine 
are proximately due to or resulting from 
his service connected gout, and; 
b) based on a complete review of the 
medical history, the approximate dates of 
onset for the veteran's disabilities of 
the cervical spine and/or lumbosacral 
spine.  
The medical basis for all opinions 
expressed should be indicated.  





7.  The veteran and his accredited 
representative, having filed a timely 
notice of disagreement, must be furnished 
with a statement of the case on the 
following issues:  
a.  entitlement to service connection for 
a skin disability, and; 
b.  entitlement to service connection for 
peripheral neuropathy.  
They must also be furnished with 
notification of the requirements needed 
to complete the appellate process.  

8.  After completion of all requested 
development, the RO should review the 
veteran's claims.  If additional 
development not explicitly ordered by 
this remand remains to be accomplished, 
it should be accomplished at this time.  
Thereafter, the RO should reconsider all 
pending issues based on the additional 
evidence added to the record.  The 
veteran's claim for an increased rating 
for hypertensive cardiovascular disease 
must considered in light of both the old 
and the new rating criteria.  Karnas, 
supra.  The veteran's pending claim for a 
total disability rating due to individual 
unemployability should also be reviewed 
at this time, in light of the additional 
evidence added to the record.  If the 
actions taken remain adverse to the 
veteran in any way, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 


- 47 -


